Citation Nr: 0909691	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1968 until 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated while 
on active duty, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2006 of the information and evidence needed to 
substantiate and complete his claim, to include how 
disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records and, as warranted by 
law, providing a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

At his enlistment examination in April 1968, the Veteran's 
puretone threshold values for the right ear were 10 decibels 
at 500 hertz, 5 decibels at 1000 hertz, zero decibels at 
2000, and -5 decibels at 4000 hertz.  His puretone threshold 
values for the left ear were zero decibels at 500 hertz, 1000 
hertz, and 2000 hertz, and -5 decibels at 4000 hertz.  The 
Veteran was not given an audiological test at separation.  In 
July 1972, at a routine examination for the Reserves, the 
Veteran's puretone threshold values for the right ear were 15 
decibels at 500 hertz, 5 decibels at 1000 hertz, zero 
decibels at 2000 hertz, 5 decibels at 3000 hertz, zero 
decibels at 4000 hertz, and 10 decibels at 6000 hertz.  Left 
ear puretone values were 15 decibels at 500 hertz, 10 
decibels at 1000 hertz, 15 decibels at 2000 hertz, 20 
decibels at 3000 hertz, 25 decibels at 4000 hertz, and 25 
decibels at 6000 hertz.

At an audiological examination in December 2006, the 
Veteran's puretone threshold values for the right ear were 15 
decibels at 250 hertz, 10 decibels at 500 hertz, 15 decibels 
at 1000 hertz, 30 decibels at 2000 hertz, 20 decibels at 4000 
hertz, 20 decibels at 6000 hertz, and 50 decibels at 8000 
hertz.  His puretone threshold values for the left ear were 
15 decibels at 250 hertz, 15 decibels at 500 hertz, 15 
decibels at 1000 hertz, 20 decibels at 2000 hertz, 40 
decibels at 4000 hertz, and 40 decibels at 8000 hertz.  
Speech recognition score using the Maryland CNC Test was 100 
percent, bilaterally.  He was diagnosed with normal hearing 
thresholds through 6000 hertz, with moderate hearing loss at 
8000 hertz and normal speech recognition in his right ear, 
and normal hearing thresholds through 2000 hertz, then a mild 
sensorineural hearing loss with normal speech recognition in 
the left ear.  

In July 2007, the Veteran was afforded a VA examination.  The 
Veteran reported that while on active duty, he spent a couple 
months working in a noisy boiler room and was responsible for 
inserting shells into the large guns on board the ship.  He 
reported working at several noisy jobs since separation, 
including construction, throughout his adult life.  The 
Veteran's puretone threshold values for the right ear were 20 
decibels at 500 hertz, 20 decibels at 1000 hertz, 35 decibels 
at 2000 hertz, 35 decibels at 3000 hertz, and 30 decibels at 
4000 hertz.  His puretone threshold values for the left ear 
were 25 decibels at 500 hertz, 25 decibels at 1000 hertz, 30 
decibels at 2000 hertz, 45 decibels at 3000 hertz, and 45 
decibels at 4000 hertz.  Speech recognition score using the 
Maryland CNC Test was 86 percent in the right ear and 82 
percent in the left ear.  As the Veteran's left ear auditory 
threshold was 45 decibels at 4000 hertz, and his speech 
recognition scores were bilaterally less than 94 percent, the 
Board finds this qualifies as a current bilateral hearing 
disability under 38 C.F.R. § 3.385.

The Board finds, however, that the Veteran's bilateral 
hearing loss is unrelated to service.  A hearing loss 
disability was not incurred during or within one year 
following separation from service; therefore, no presumption 
applies.  At the July 2007 VA examination, the audiologist 
opined, "[g]iven no audiometric data at discharge, by 
history, current hearing loss is as likely as not related to 
military service."  He also noted that the Veteran's hearing 
loss is consistent with excessive noise exposure.  Although 
the Veteran was exposed to a lot of noise since getting out 
of the service, without an exit audiogram showing otherwise, 
he opined that it is likely that his loss is at least related 
to noise in the service.  In January 2008, the audiologist 
amended his opinion, stating, "I change my opinion based on 
the recently discovered audiogram from [July 1972].  It 
reveals that the vet[eran]'s hearing was within normal limits 
by VA standards [two] years AFTER separation."  The Board 
agrees.  Although the Veteran's audiological examinations 
show that he a had a slight decrease in hearing between 
entrance and two years following separation, his hearing was 
still within normal limits.  In December 2006, the Veteran 
showed mild sensorineural hearing loss in the left ear, and 
hearing within normal limits in the right ear.  It was not 
until his VA examination in July 2007-37 years after 
separation-that the Veteran had a diagnosed bilateral 
hearing loss disability.  While not a dispositive factor, a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).
The Board agrees with the VA audiologist, finding no nexus 
between the Veteran's active duty service and his current 
bilateral hearing loss disability.  The record does not 
contain another nexus opinion refuting this opinion.  The 37 
year period between separation and diagnosis of bilateral 
hearing loss is a strong indication that the Veteran's 
disability was not caused by active duty service.  Between 
separation and his diagnosis, the Veteran worked throughout 
his adult life in noisy environments, including construction.

The Veteran's representative has argued that a significant 
downward shift in hearing acuity occurred between enlistment 
and two years following separation, and this showed the 
beginnings of a disease process which eventually resulted in 
a bilateral hearing disability, citing Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000).  While this case 
reference is incorrect, the representative explains that the 
Court has found that evidence of acoustical trauma in 
service, no evidence of intercurrent acoustical trauma, and a 
medical opinion linking the loss to the acoustical trauma in 
service, has been enough to grant of entitlement to service 
connection for hearing loss.  The Veteran does not meet any 
of the elements cited by his representative.  While the 
Veteran stated he was in charge of loading guns on the ship, 
his DD-214 shows that he was assigned as the ship's 
laundryman.  Furthermore, the Veteran has stated that he 
worked in noisy environments for most of his post-service 
adult life.  Finally, the record does not contain a medical 
opinion linking his current disability with this slight 
hearing loss soon after active duty service.

For these reasons, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


